Case 3:07-cr-00634-JAJ-SBJ Document 257 Filed 12/05/19 Page 1of1

 

AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3382(c)(1)(B) Page | of 2 (Page 2 Not for Public Disclosure)
UNITED STATES DISTRICT COURT
for the

Southern District of lowa

United States of America
v.
Christopher James McGee

)
) -02-
) Cuse Wer oierdaas 02-JAJ _ oe
) USMNo: 22709-424 ee
Date of Original Judgment: 11/05/2009)
Date of Previous Amended Judgment: ) MiAngel Cody
(Use Date of Last Amended Judgment if Any) Defendant's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)

Upon motion of the defendant [| the Director of the Bureau of Prisons | the court under 18 U.S.C.

§ 3582(c)(1)(B) for a reduction in the imposed term of imprisonment to the extent permitted by statute, Section 404,
First Step Act of 2018, Public Law No. 115-391, and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the
extent they are applicable,

IT IS ORDERED that the motion is:

LIDENIED. [V]GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of Life on Count 1 months is reduced to — 210 months
262 months on Count 2 months is reduced to 210 months

 

(See Page 2 for additional parts. Complete Parts | and I of Page 2 when motion is granted)

First Step Act of 2018

On June 2, 2009, the defendant was found guilty of a cocaine base conspiracy involving more than fifty grams of cocaine base.
He was found guilty of possessing crack with intent to distribute it (less than five grams). Because of his prior felony drug convictions,
the defendant received a mandatory life sentence on the conspiracy charge and a 262 month sentence on the possession with intent to
distribute cocaine base charge. On Count 2, the defendant received a sentence at the top of his then existing sentencing guideline range.

Pursuant to the First Step Act of 2018, the defendant is entitled to retroactive application of the Fair Sentencing Act of 2010.
The court concludes that a finding of fifty grams and more of crack cocaine triggers a punishment under 21 U.S.C. § 841(b)(1)(B) rather
than (b)(1)(A). With the defendant's prior felony drug convictions, he has a mandatory minimum term of incarceration of ten years and
a maximum term of life. Pursuant to United States Sentencing Guideline Amendment 782, the defendant's sentencing guideline range is
168 to 210 months’ incarceration, (Total Offense Level 32, Criminal History Category IV.)

For the reasons that caused the court to impose a sentence on Count 2 at the top end of the defendant's sentencing guideline
range, the court again concludes that concurrent sentences at the top of the defendant's amended sentencing guideline range are
appropriate. His term of supervised release is reduced from ten years to eight years on each of Counts | and 2, again to run
concurrently.

Except as otherwise provided, all provisions of the judgment dated 11/05/2009 shall remain in effect.
IT IS SO ORDERED.

Order Date: 12/05/2019

 

 

Effective Date: ___ John A. Jarvey, Chief United States District Judge

(if different from order date) Printed name and title
